THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RACHEL DECKER, :
: CIVIL ACTION NO. 3:20-CV-2229
Plaintiff, :
: (JUDGE MARIANI)
V. : FILED
SCRANTON

UNITED COLLECTION BUREAU, INC.,

JUL 14 2021

Defendant.

 

 

ORDER

 

AND NOW, THIS [tb op OF JULY 2021, upon consideration of the Joint
Motion to Vacate Case Management Deadlines (Doc. 16) wherein the parties indicate they
have encountered a discovery dispute which requires judicial intervention and needs to be
resolved before they can proceed to depositions (id. J] 4, 5) and because the parties
present no basis upon which the Court can conclude that the January 22, 2022, fact
discovery deadline and other deadlines set out in the Court's Order of March 25, 2021 (Doc.
14 9] 1-4) should be vacated, IT IS HEREBY ORDERED THAT:

1. The Joint Motion to Vacate Case Management Deadlines (Doc. 16) is DENIED;
2. The parties shall contact the Court if they seek assistance with resolving the
discovery dispute referenced in their motion (Doc. 16 {fff 4, 5) in accordance with the

directive set out in the Court’s March 25, 2021, Order (Doc. 14 { 7)

) i

Robert D. Mariani
United States District Judge

   
